



COURT OF APPEAL FOR ONTARIO

CITATION:
Boyce v. Toronto
    Police Services Board, 2012 ONCA 230

DATE:  20120410

DOCKET: C53787

Doherty, LaForme JJ.A. and Turnbull J. (
ad hoc
)

BETWEEN

Dexter Boyce

Plaintiff (Appellant)

and

Toronto Police Services Board, John Feeney,
    Thomas Findlay, Kamaljeet Kang, Jeffrey Martin, Donald Hebert, Aaron Rodrigues,
    Donavan Smith, Anne-Marie Garisto, Mark McCullagh and various John Does

Defendants (Respondents)

Roy Wise and Leora Wise, for the plaintiff (appellant)

Douglas Smith and Rebecca Bush, for the defendants
    (respondents) Toronto Police Services Board, Hebert, Rodrigues, Smith, Garisto,
    McCullagh and John Does

Gary R. Clewley, for the defendants (respondents)
    Feeney, Findlay, Kang and Martin

S. Zachary Green, for the intervener, Attorney General
    of Ontario

Heard:  April 5, 2012

On appeal from the judgment of Justice Low of the Superior
    Court of Justice, dated January 5, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge.  The constitutional
    issues have been decided by this court and the Supreme Court of Canada.

[2]

The appellant alleges that the fiduciary claims can survive the
Limitations
    Act
as no time limit applies to such claims.  While that was the case
    under the previous regime, under the present
Act
, fiduciary claims are
    caught by the phrase claims pursued in court in s. 2(1).  The fiduciary
    claims do not fall within any of the exceptions in that section.

[3]

We would dismiss the appeal.  We note that the appellant can, if he
    chooses to do so, proceed with a claim on which he seeks declaratory relief
    only.  Such claims are not subject to any limitations under the
Act
.

[4]

We would direct that should the appellant choose to seek declaratory
    relief only, he may do so by commencing a proceeding.  Should he choose to do
    so, service may be effected by service on counsel who represent the respondents
    in this appeal if that service is effected within 60 days.

[5]

The respondents agree that this is an appropriate case in which to make
    no order as to costs.


